
	

114 S2890 IS: Christa McAuliffe Commemorative Coin Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2890
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Ms. Ayotte (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in recognition of Christa McAuliffe.
	
	
		1.Short title
 This Act may be cited as the Christa McAuliffe Commemorative Coin Act of 2016.
		2.Findings
 Congress finds the following: (1)Christa McAuliffe was a social studies teacher at Concord High School in Concord, New Hampshire.
 (2)In 1985, Christa McAuliffe was selected to be the first participant in the Teacher in Space program of the National Aeronautics and Space Administration.
 (3)On January 28, 1986, Christa McAuliffe and 6 other astronauts were tragically killed during the Space Shuttle Challenger disaster.
 (4)In 1989, For Inspiration and Recognition of Science and Technology (in this Act referred to as FIRST) was founded to inspire young people’s interest and participation in science and technology. (5)The mission of FIRST is to inspire young people to be science and technology leaders, by engaging them in exciting mentor-based programs that build science, engineering, and technology skills, that inspire innovation, and that foster well-rounded life capabilities including self-confidence, communication, and leadership.
 (6)Each year, more than 1,000,000 children from the United States and more than 86 countries participate in a FIRST program.
 (7)Studies have shown that alumni of FIRST programs are more likely to become scientists and engineers and to volunteer in their communities.
 (8)FIRST is dedicated to carrying on the mission of Christa McAuliffe of inspiring students and creating a new generation of dreamers and innovators.
 (9)2016 marks the 30th anniversary of the Space Shuttle Challenger tragedy. 3.Coin specifications (a)DenominationsIn commemoration of Christa McAuliffe, the Secretary of the Treasury (hereafter referred to in this Act as the Secretary) shall mint and issue not more than 350,000 $1 coins, each of which shall—
 (1)weigh 26.73 grams; (2)have a diameter of 1.500 inches; and
 (3)contain 90 percent silver and 10 percent copper. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall bear— (A)an image of and the name of Christa McAuliffe on the obverse side; and
 (B)a design on the reverse side that depicts the legacy of Christa McAuliffe as a teacher. (2)Designation and inscriptionsOn each coin minted under this Act, there shall be—
 (A)a designation of the value of the coin; (B)an inscription of the year 2018; and
 (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. (b)SelectionThe design for the coins minted under this Act shall be—
 (1)selected by the Secretary, after consultation with the family of Christa McAuliffe and FIRST; and (2)reviewed by the Citizens Coinage Advisory Committee.
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2018, and ending on December 31, 2018.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided under section 7(a) with respect to the coins; and (3)the cost of designing and issuing the coins, including—
 (A)labor; (B)materials;
 (C)dies; (D)use of machinery;
 (E)overhead expenses; (F)marketing; and
 (G)shipping. (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.
			(c)Prepaid orders
 (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of the coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin.
 (b)DistributionSubject to section 5134(f) of title 31, United States Code, and section 8(2), all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the FIRST robotics program for the purpose of engaging and inspiring young people, through mentor-based programs, to become leaders in the fields of science, technology, engineering, and mathematics.
 (c)AuditsThe FIRST robotics program shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with respect to the amounts received under subsection (b).
			8.Financial assurances
 The Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act result in no net cost to the Federal Government; and
 (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7(b) until the total cost of designing and issuing all of the coins authorized by this Act, including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping, is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			
